Citation Nr: 1707208	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  14-05 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.

2. Entitlement to service connection, to include on a secondary basis, for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2016, the Veteran failed to appear, without explanation, for a Board hearing.  He was notified of the hearing by phone in October 2016 and by letters in October 2016 and November 2016.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2016). 

The Board must determine on its own whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hypertension, to include as secondary to service-connected Graves' disease.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

This appeal was processed using the Veteran's Benefits Management System (VBMS). Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The reopened claim for service connection for hypertension, to include as secondary to service-connected Graves' disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed rating decision issued in February 2007, service connection for hypertension was denied.

2. The evidence associated with the claims file subsequent to the February 2007 denial relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the Veteran's service connection claim for hypertension.


CONCLUSIONS OF LAW

1. The February 2007 rating decision denying the Veteran's claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §§3.104, 3.310, 20.302, 20.1103 (2016).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. §3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). Therefore, the Board has recharacterized the issues accordingly.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.  L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5103, 5103A (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. § 3.159 (2016).

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In May 2010, the Veteran received VCAA notice regarding the new and material evidence requirements to reopen a claim as well as the requirements to establish service connection. In June 2010, the Veteran received a letter from the VA giving the Veteran an opportunity to submit new evidence. The Veteran responded to the letter, stating that he had no more new evidence and that he wished for the claim to be decided as soon as possible. Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. §5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374  (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317  (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3) ). 

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured. The Veteran has also submitted additional evidence through his representative in an appellate brief. The Veteran has waived RO consideration of that evidence. The RO arranged for a VA examination in December 2012. For the reasons detailed further in the decision, the December 2012 examination was not found to be adequate. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

In light of the favorable decision to reopen the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected Graves' Disease any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), are rendered moot.

With respect to the reopened claim, the Board has determined that further development of the record is warranted so that matter is addressed in the remand that follows the order section of this decision.

Legal Criteria

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. §3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. §3.156 (a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. §3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d at 1384; Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The United States Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. §3.156 (a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. §5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. §3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Analysis

The Veteran essentially contends that his currently diagnosed hypertension was caused or aggravated by his service-connected Graves' disease.

Service connection for hypertension was denied in a February 2007 rating decision, based on a finding that that hypertension was not manifested during service or within one year thereof, and that there was no medical evidence that linked the disease with a service-connected disability.  The Veteran did not file an appeal and the decision became final.  The Veteran filed a petition to reopen his claim for service connection for hypertension in February 2010, which the RO denied.

The evidence of record at the time of the February 2007 decision includes medical records showing that the Veteran was diagnosed with his currently service-connected Graves' disease in 1991.  The evidence also includes VA treatment records showing that in June 2005, the Veteran developed hypothyroidism, secondary to his treatment for Graves' disease.  

The pertinent evidence of record added to the record since the February 2007 decision includes a March 2011 statement from the Veteran's private physician, Dr. M., indicating that the Veteran's hypothyroidism can contribute to his hypertension and can make hypertension more difficult to treat.  In addition, in his appellate brief, the Veteran referred to a National Institutes of Health (NIH) study that found that certain hypothyroidism may contribute to the development of arterial hypertension.  There is no evidence to doubt the competency of Dr. M or of the NIH study, and the Board finds their respective opinions probative.  The newly submitted medical evidence, including the March 2011 statement from Dr. M. and the NIH study is not cumulative or redundant of the evidence previously of record.  Furthermore, because the Veteran essentially contends that his hypertension is caused or aggravated by his service-connected Graves' disease, the evidence is related to an unestablished fact necessary to substantiate the claim, and the opinions raise a reasonable possibility of substantiating the Veteran's claim.  Therefore, Dr. M's letter and the cited NIH article constitute new and material evidence, and the claim for service connection must be reopened.

Accordingly, new and material evidence has been received and the claim of entitlement to service connection for hypertension, to include as secondary to service-connected Graves' disease is reopened.

The additional evidence demonstrates that further development is required before the claim may be considered on the merits.





ORDER

New and material evidence having been presented, the claim for service connection for hypertension, to include on a secondary basis, is reopened; the appeal is granted to this extent only.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim for entitlement for service connection for hypertension is warranted.

The December 2012 VA examination was inadequate for three reasons.  First, the examiner did not address whether the Veteran's hypertension was as likely or more likely than not aggravated by his Graves' disease or conditions associated with his Graves' disease, including hyperthyroidism.  The examiner only addressed the question of causation.  Second, the examiner did not address Dr. M's opinion in the March 2011 letter that the Veteran's hyperthyroidism can contribute to hypertension, which, again, addresses the question of aggravation.  Finally, examiner's opinion was based on the premise that the Veteran was diagnosed with hypertension in 1991, and the medical evidence does not establish a 1991 diagnosis of hypertension.  

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1. With any required assistance of appellant, obtain any outstanding VA and/or private medical records and associate them with the claims file.

2. Following completion of the above, schedule the Veteran for a new VA examination to determine the etiology of the currently diagnosed hypertension. The examiner should review the claims folder and note such review in the examination report or an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension was caused or aggravated by the service-connected Graves' disease and/or conditions associated with Graves' disease, including hyperthyroidism.

The examiner should specifically address the NIH study cited in the Veteran's appellate brief and the March 2011 statement from Dr. M.

The examiner should provide a complete rationale for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  Thereafter, the RO or AMC should readjudicate the Veteran's claim for service connection based on the new evidence of record.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


